Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 5/6/2022.  Claims 2-8 and 10-15 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement(s) filed on 5/6/2022 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action. 

Claim Rejections
3.	The previous rejections of the claims are withdrawn in response to amended claims filed on 5/6/2022.

Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Application is amended as follows:
Claim 4, Line 7:  Insert “, the processor selecting the main pattern from the generated plurality of patterns” after “network”
Claim 12, Line 5:  Insert “, the main pattern selected from the generated plurality of patterns” after “network”

Allowable Subject Matter
5.	Claims 2-8 and 10-15 are allowed.

6.	The following is an Examiner’s statement for the reasons of allowance:

7.	Independent claims 4 and 12 are directed towards a device and method that include/perform the operations of at least “a memory; and a processor configured to: check an operation instruction for filtering input data of a neural network for each filter of a main pattern selected from a plurality of filters generated according to learning by the neural network, the processor selecting the main pattern from the generated plurality of patterns based on a frequency for each pattern in which non-zero elements are arranged, the main pattern being a pattern in which non-zero elements are arranged, and store the checked operation instruction in the memory” and “checking an operation instruction for filtering input data of a neural network for each filter of a main pattern selected from a plurality of filters generated according to learning by the neural3Serial No.: 16/617,967 network, the main pattern selected from the generated plurality of patterns based on a frequency for each pattern in which non-zero elements are arranged, the main pattern being a pattern in which non-zero elements are arranged; and storing the checked operation instruction”.
  	The cited and considered prior art, specifically those cited and relied upon in the previous Office action(s), fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 4 and 12 are allowed.
	Claims 2-3, 5-8, 10111, 13-15 are allowed for being dependent upon allowed base claims 4 and 12.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664